DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Li (US Publication No. 2018/0122701).

    PNG
    media_image1.png
    244
    521
    media_image1.png
    Greyscale


Regarding claim 13, Li discloses a transistor comprising: a first source/drain region Fig 12, 122; a second source/drain region Fig 12, 122; and a gate between the  Fig 12, the gate comprising: a gate dielectric Fig 12, 330; and a gate electrode over the gate dielectric Fig 12, the gate electrode comprising: a first conductive material Fig 12, 340; a first p-type work function tuning metal Fig 12, 350;over the first conductive material Fig 12, 340, the first p-type work function tuning metal Fig 12, 350 comprising silicon or aluminum ¶0082; an n-type work function tuning metal Fig 12, 360 over the first p-type work function tuning metal Fig 12, 350; and a fill metal over the n-type work function tuning metal Fig 12, 380.
Regarding claim 16, Li discloses wherein the first conductive material comprises titanium nitride, and wherein the first p-type work function tuning metal comprises titanium nitride ¶0080, 0083.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al (US Publication No. 2017/0221889) in view of Cho et al (US Publication No. 2019/0311953).



Regarding claim 1, Dasgupta discloses a method for forming a gate electrode, the method comprising: depositing a first conductive layer Fig 11, 236 over a gate dielectric layer Fig 11, 234; depositing a first work function tuning layer Fig 11, 238 over the first conductive layer Fig 11, 236; doping the first work function tuning layer with a dopant ¶0027; and after doping the first work function tuning layer performing a first treatment process to etch the first region of the first conductive layer and a second region of the first work function tuning layer, wherein the first treatment process etches the first conductive layer¶0027. Dasgupta discloses all the limitations but silent on the removal of the work function tuning layer over a first region.
Whereas Cho discloses selectively removing the first work function tuning layer from over a first region of the first conductive layer ¶0053-0054. Disgupta and Cho are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Disgupta because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the method of Li and incorporate the teachings of Cho as an alternative step to improve the work function tuning layer and provide the desired threshold voltage.
Regarding claim 2, Dasgupta discloses wherein the dopant is silicon or aluminum ¶0026.



Regarding claim 9, Cho discloses wherein the first treatment process is a chlorine-based etching process ¶0053.
Regarding claim 12, Cho discloses depositing a third work function tuning layer over the first work function tuning layer after the first treatment process, wherein the first work function tuning layer is a p-type layer, and the third work function tuning layer is an n-type layer Fig 1 ¶0027-0033.

Claims 3-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al (US Publication No. 2017/0221889) in view of Cho et al (US Publication No. 2019/0311953) and Tsai et al (US Publication No. 2019/0371675).
Regarding claim 3, Disgupta and Cho discloses all the limitations except for the deposition process. Whereas Tsai discloses wherein doping the first work function tuning layer with the dopant comprises an atomic layer deposition process ¶0036-0040. Disgupta and Tsai are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Disgupta because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify deposition process for the work function layer and incorporate the teaching of Tsai as an alternative method known in the art.

Regarding claim 5, Tsai discloses wherein the atomic layer deposition process comprises using AlCl3 or trimethylaluminum (TMA) as a doping gas¶0036-0040.
Regarding claim 8, Tsai discloses comprising diffusing oxygen into the first work function tuning layer, wherein the oxygen bonds with the dopant¶0036-0040.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al (US Publication No. 2017/0221889) in view of Cho et al (US Publication No. 2019/0311953) and Lee et al (US Publication No. 2020/0161443).
	Regarding claim 10, Dasgupta and Cho discloses all the limitations but silent on the etching process. Whereas Lee discloses wherein the chlorine-based etching process comprises a chlorine-based thermal soak (claim 16). Dasgupta and Lee are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dasgupta because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the etching process/solution and incorporate the teachings of Lee since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 11, Lee discloses the chlorine-based thermal soak comprises using WCls as a process gas (Claim 16).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US Publication No. 2018/0122701) in view of Besser et al (US Patent No. 6,773,978).
	Regarding claim 14, Li discloses all the limitations except for the material used for the work function. Whereas Besser discloses wherein the work function tuning metal comprises Si"Oy or AhXOy (Column 3, lines 30-40). Li and Besser are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material of the work function and incorporate the teachings of Besser since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US Publication No. 2018/0122701) in view of Lin et al (US Publication No. 2019/0165113).


    PNG
    media_image1.png
    244
    521
    media_image1.png
    Greyscale

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Publication No. 2018/0122701) in view of Tsai et al (US Publication No. 2019/0371675).
Regarding  claim 17, Li discloses a device comprising: a first gate electrode, the first gate electrode comprising: a first conductive material Fig 12, 340 over a first gate dielectric Fig 12, 330; a first n-type work function tuning metal Fig 12, 360 ¶0086 contacting the first conductive material Fig 12, 340 (I); and a first fill material Fig 12, 380 over the first n-type work function tuning metal Fig 12, 360; and a second gate electrode Fig 12 (II), the second gate electrode comprising: a second conductive material Fig 12, 340 over a second gate dielectric metal Fig 12, 330, a first p-type work function tuning metal Fig 12, 350 contacting the second conductive material Fig 12, 340, first p-type work function tuning metal comprising silicon or aluminum ¶0082; a second n-type work function tuning metal Fig 12, 360 contacting the first p-type work function tuning metal Fig 12, 350; and a second fill material Fig 12, 380 over the second n-type work function tuning metal Fig 12. Li discloses all the limitations except for the thickness of the conductive material. Whereas Tsai discloses the first conductive 
Regarding claim 20, Tsai discloses wherein the first conductive material and the second conductive material each comprise tantalum nitride, and wherein the first p-type work function tuning metal comprises titanium nitride ¶0026, 0028.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Publication No. 2018/0122701) in view of Tsai et al (US Publication No. 2019/0371675) and in further view of Cho et al (US Publication No. 2019/0311953).
	Regarding claim 18, Li and Tsai disclose all the limitations but silent on the third gate. Whereas Cho discloses a third gate electrode, the third gate electrode comprising: a third conductive material over a third gate dielectric metal, the third conductive material having a same material composition as the first conductive material, the first conductive material being thinner than the third conductive material; a second p-type work function tuning metal contacting the third conductive material, the first p-type work function tuning metal being thinner than the second p-type work function tuning metal; a third p-type work function tuning metal contacting the second p-type work function tuning metal, the third p-type work function tuning metal comprising silicon or aluminum; Fig 1 ¶0027-0033. Li and Cho are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Li and incorporate the teachings of Cho to provide additional transistors to from an integrated circuit.
Regarding claim 19, Cho discloses wherein the first p-type work function tuning metal further comprises oxygen ¶0033.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811